[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 397 
There was no offer to show that the plaintiff knew any of the facts which the defendant offered to prove as constituting his defense, and hence the plaintiff must be treated as a bona fide
holder for value, unless its title was defective, because the draft was payable to the order of Robinson, cashier, and was not endorsed by him. But under the circumstances of this case, it is quite clear that the bank was the payee of the note and not Robinson its cashier. It is alleged in the complaint and admitted in the answer, that the draft was payable "to the order of the plaintiff's cashier, as such." In the case of The Bank ofGenesee v. Patchin Bank (19 N.Y., 312), S.B. Stokes, the cashier of the Patchin Bank, sent to the Bank of Genesee to be discounted, a bill of exchange payable to the order of "S.B. Stokes, Cas.," endorsed by him with the same addition to his signature, and enclosed in a letter dated at the banking-house and signed "S.B. Stokes, Cas." It was held that these circumstances imported that the endorsement was that of the Patchin Bank in the regular course of business and not that of S.B. Stokes individually. In Bank of New York v. Bank of Ohio
(29 N.Y., 619), it was held that a draft drawn *Page 398 
payable to "D.C. Converse, Esq., cashier," who was the cashier of the defendant, was in judgment of law payable to the bank of which he was the officer. Hence, in this case the position of the parties is the same as if this draft had been made payable to the plaintiff by name instead of its cashier, and no endorsement was necessary to give it the position of a bona fide holder, or to enable it to sue. The bank declined to discount the draft without another name. It was taken away and came back with another name, and then the bank discounted it. I am unable to discover any defect in its title, or any defense in the evidence offered.
The judgment should be affirmed with costs.
All concur for affirmance.
Judgment affirmed with costs.